Citation Nr: 1205922	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to September 1945.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the above claim.  The RO in Atlanta, Georgia, currently has jurisdiction.   

In April 2010, the Board remanded the matter to the RO for the purpose of scheduling a hearing as the appellant had requested a hearing before a Veteran's Law Judge at the local RO in January 2010.  In July 2010, the Veteran's representative withdrew the hearing request in a written statement.  As such, her hearing request is withdrawn.  See 38 C.F.R. § 20.704(e).  The matter was returned to the Board in August 2010. 

In January 2011, the Board requested a Veterans' Health Administration (VHA) expert opinion.  See 38 U.S.C.A. § 7109(a); Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005).  This opinion was received in October 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for a fracture of the right ulna and right radius with degenerative changes, rated at 50 percent disabling; tendonitis and bursitis of the right shoulder, rated at 10 percent disabling; and a left varicocele, rated as noncompensable.  A total disability rating due to individual unemployability due to service-connected disabilities was in effect from February 2004.

2.  The Certificate of Death shows that the Veteran died in January 2010; congestive heart failure is listed as the immediate cause of death and ischemic cardiomyopathy is listed as an underlying cause of death.

3.  The Veteran's ischemic cardiomyopathy, or any other disorder related to his congestive heart failure, was not manifested during active military service; was not otherwise related to such service; and is not proximately due to, the result of, or aggravated by any service-connected disability, including a fracture of the right ulna and right radius with degenerative changes and/or tendonitis and bursitis of the right shoulder.

4.  The Veteran's service-connected disabilities, including a fracture of the right ulna and right radius with degenerative changes and/or tendonitis and bursitis of the right shoulder, did not contribute substantially or materially to the Veteran's death, combine to cause death, or aid or lend assistance to the production of death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.312 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided the appellant with notice of the elements necessary to substantiate a cause of death claim due to a service-connected condition in February 2008.  However, this letter did not include a statement of the Veteran's service-connected disabilities and did not provide an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Although the appellant has not raised any notice issues, the failure to provide the appellant with complete, timely notice raises a presumption of prejudice, which VA is required to rebut.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the appellant was not prejudiced by the deficiencies in the February 2008 notice letter.  The appellant is represented by a service organization that is intimately familiar with the adjudication of Veterans' claims, and the appellant has demonstrated actual knowledge of what is necessary to substantiate the claim on appeal.  She is clearly aware of the disabilities that were service-connected at the time of the Veteran's death as she has consistently asserted that the Veteran's service-connected right arm and shoulder disabilities were a contributing cause of his death.  She has further alleged that the grant of TDIU in February 2004 demonstrates the severity of his service-connected disability in support of her claim.  See Overton v. Nicholson, 20 Vet. App. 427, 434-435 (2006); see also 38 U.S.C.A. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1706 (2009) (holding that the appellant carries the burden to establish prejudice).

In light of the denial of the appellant's cause of death claim, no disability rating or effective date will be assigned, so there can be no possibility of prejudice to the appellant under the holding in Dingess/Hartman.

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of any pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  All relevant private treatment records identified by the appellant, as well as the Veteran's service treatment records, have been associated with the claims file, and a VA medical opinion regarding the etiology of the Veteran's cause of death was obtained.  The duty to assist has therefore been satisfied and there is no reasonable possibility that further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating the appeal.  Furthermore, as the appellant withdrew her request for a hearing, the Board is satisfied that the RO/AMC has substantially complied with the Board's April 2010 Remand order.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).     


II.  Cause of Death Claim

The appellant contends that the Veteran's service-connected right arm and shoulder disabilities, for which the Veteran was awarded a TDIU, contributed materially to the extent of his ischemic cardiomyopathy as he was unable to exercise or participate in other activities or rehabilitation that may have improved his heart health and thereby lengthened his life.

When a Veteran dies from a service-connected disability, his surviving spouse, children and/or parents are entitled to dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. 
§ 3.312(a).  A disease or injury first diagnosed after service may still be shown to be service-connected where the evidence shows that it was incurred during service or during an applicable presumptive period.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Accordingly, service connection for the cause of a Veteran's death may be substantiated by showing that the Veteran's death was caused by a disability for which service connection (1) had been established at the time of death or (2) could have been established prior to the time of his death.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310.  

A service-connected disability will be considered the principal cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to the production of death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c)(1).  

Therefore, the Board will determine (1) whether the Veteran's service-connected disabilities were a principal or contributory cause of death, and (2) whether the Veteran's cause of death, ischemic cardiomyopathy, is service connected.  Here, none the Veteran's service-connected disabilities are listed as immediate or underlying causes of the Veteran's death on his Certificate of Death, and the appellant does not contend that any of the Veteran's service-connected disabilities were a principal cause of his death.  Rather, she contends that the Veteran's service-connected right arm and shoulder disabilities were a contributory cause of his ischemic cardiomyopathy, which was the underlying principal cause of his death.  The appellant also does not contend that ischemic cardiomyopathy was incurred in service, but rather that ischemic cardiomyopathy developed secondary to the Veteran's service-connected right arm and shoulder disabilities. 

In support of her contentions, the appellant has submitted a statement from one of the Veteran's treating private cardiologists, dated February 2008.  In this statement, the cardiologist asserts that the Veteran's service-connected disabilities left him unemployable with no strength in his right hand and arm.  As such, he was unable to participate in any kind of exercise or rehabilitative program which may have "helped his heart in terms of his cardiomyopathy and perhaps allowed him to live longer."  Therefore, the cardiologist provided the opinion that the Veteran's service-connected disabilities were a contributing cause of his death, which was secondary to circulatory problems leading to ischemic cardiomyopathy. 

In October 2011, the Board obtained a medical opinion from a VA specialist, a thoracic surgeon.  The VA specialist reviewed the Veteran's medical history and determined that it was not at least as likely as not that the Veteran's service-connected right arm and/or should disabilities caused his death, contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to the production of death.  Furthermore, the VA specialist determined that it was not at least as likely as not that that the Veteran's right arm and shoulder disabilities caused or aggravated his fatal congestive heart failure and/or ischemic cardiomyopathy. 

First, the VA specialist discussed the Veteran's other risk factors for coronary artery disease, namely, that he was male, obese, suffered from diabetes, had abnormal lipids, and had a significant smoking history.  The specialist also noted that the Veteran was born with a mitral valve prolapse, a congenital heart condition where the valve leaflets are abnormal and over time can become "leaky."  When this leak becomes significant, the heart will enlarge to accommodate the extra work.  If the leak is not addressed in time, the enlarged heart cannot maintain baseline function and ongoing and progressive heart failure will result.  Furthermore, the specialist noted that some studies alluded to a "scar" of the inferior and apical areas of the left ventricular, and he explained that those scars were "undoubtedly" secondary to silent heart attacks (myocardial infarctions) secondary to coronary artery blockages.  In consideration of the known risk factors and congenital predisposition for mitral valve regurgitation, the specialist thought it was "not surprising" that the Veteran developed coronary artery disease, likely suffered silent heart attacks prior to his coronary bypass operation, and had an enlarged heart due to a leaking mitral valve resulting in severe left ventricular dysfunction.  As such, the specialist determined that the Veteran's cardiomyopathy was probably due to a combination of coronary artery disease  and volume overload from the leaking heart valve.  Given the burden of risk factors, the specialist thought it unlikely that exercise would have significantly mitigated the course and outcome his heart disease, and that forty years of cigarette smoking, diabetes, and obesity played a much larger role.

Lastly, the VA specialist also opined that a right arm and shoulder disability, even if total, would not preclude someone from pursuing cardiovascular fitness.  Assistance from a physical therapist may have been needed, but the opposite arm and both legs were normal.  Furthermore, the Board notes that review of the Veteran's private medical records show that he was "very active" with "no exercise limitations" through 2001, when he began to curtail his level of activity due to shortness of breath.  See Jacksonville Heart Center records dated October 1997, March 1999, August 1999, June 2000, and May 2001.  

As with all evidence, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011).  In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis to the facts of the particular case.  Id. at 303-05.  

Here, the private opinion was provided by one of the Veteran's treating physician.  As such, he is presumed to have detailed knowledge of the Veteran's medical history.  Id. at 302-04.  However, the opinion provided by the Veteran's private physician omits a number of key medical facts, namely the Veteran's congenital mitral valve prolapse and major risk factors for coronary artery disease.  The opinion also asserts that the Veteran's right arm and shoulder disabilities, resulting in no strength in his right hand or arm, left him unable to participate in exercise or rehabilitation in contrary to the treatment notes from his office, dated June 2000, which state that the Veteran has no exercise limitations, and the treatment notes from May 2001, which show that the Veteran curtailed his activities due to shortness of breath.  

Lastly, the private opinion asserts that regular exercise or a rehabilitative program "may" have helped the Veteran's heart and "perhaps" allowed him to live longer.  While the conclusory statement in the opinion is reasonably definitive, the opinion provided with regard to the underlying issues is speculative, such that the opinion carries less probative weight.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009); Polovik v. Shinseki, 23 Vet. App. 48, 54 (2009).  Conversely, the VA medical opinion is clearly definitive, is based on a thorough review of the Veteran's entire medical history, and contains a detailed review of all possible contributing factors.  Therefore, the Board finds that the VA medical opinion is more probative than the opinion provided by the private physician, as the latter opinion does not explicitly consider the Veteran's medical history, contains assertions that are contrary to the Veteran's recorded medical history, and bases the opinion provided on speculative determinations. 

The Board notes that the appellant  has submitted statements asserting that the Veteran developed a heart condition due to exercise limitations caused by his service-connected right arm and shoulder disabilities, but, as a layperson, she is not competent to make a determination as to the etiology of the Veteran's ischemic cardiomyopathy, as this is a complex medical determination requiring specialized expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that whether lay evidence is competent is a fact issue to be addressed by the Board).  She is competent to testify to the Veteran's physical limitations, but her testimony is outweighed by the Veteran's private treatment records, showing that he was active with no exercise limitations, and the VA medical opinion, which shows that the Veteran's disability would not have prevented him from exercising with the assistance of a physical therapist.  The Board acknowledges that the Veteran was awarded entitlement to a TDIU in March 2006, but this determination was made with regard to the Veteran's occupational abilities and was awarded in consideration of the Veteran's restricted use of his dominant hand.  Although the restricted use of his dominant hand greatly impacted his occupational functioning, it would not have similarly impacted his ability to participate in other activities and exercise, as explained by the VA thoracic surgeon.   

Therefore, the preponderance of the evidence is against finding that the Veteran's service-connected right arm and shoulder disabilities were a principal or contributing cause of his death, as the greater weight of the evidence shows that any physical limitations caused by his service-connected disabilities neither caused his death, contributed substantially or materially to his death, combined to cause death, nor aided or lent assistance to the production of death.  

Furthermore, the VA specialist also determined that it was not at least as likely as not that that the Veteran's right arm and shoulder disabilities caused or aggravated his fatal congestive heart failure and/or ischemic cardiomyopathy.  There is no evidence showing that ischemic heart disease was incurred in service.  Therefore, the preponderance of the evidence is against finding that the Veteran's death was caused by a condition that should have been service connected at the time of his death such that service-connection for ischemic cardiomyopathy or congestive heart failure cannot be established on a direct or secondary basis.  Accordingly, the Board has no alternative but to conclude that a preponderance of the evidence is against the claim for service connection for cause of the Veteran's death.  The evidence in this case is not so evenly balanced as to warrant the application of the benefit-of-doubt-rule.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


